     Case 2:17-cv-00063-MCE-CKD Document 89 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                              No. 2:17-cv-00063-MCE-CKD (PC)
12                       Plaintiff,
13           v.                                         ORDER
14    MICHAEL MARTEL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner currently in custody at the L.A. Men’s Central Jail. Plaintiff is

18   proceeding pro se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. §

19   1983. On May 14, 2020, defendants filed a motion to modify the discovery and scheduling order

20   which plaintiff has not opposed. ECF No. 88. Also pending before the court is defendants’

21   motion for summary judgment based on plaintiff’s failure to exhaust his administrative remedies

22   on all claims except the excessive force claims against defendants Wagner and Richardson. ECF

23   No. 86. In light of the pending summary judgment motion as well as the difficulties in scheduling

24   related to plaintiff’s custody status and COVID-19, the court will stay all discovery in this case

25   and vacate all deadlines pending resolution of the motion for summary judgment. The discovery

26   deadlines governing this case will be reset as necessary following resolution of the pending

27   summary judgment motion.

28   ////
                                                        1
     Case 2:17-cv-00063-MCE-CKD Document 89 Filed 06/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. Defendants’ motion to modify the scheduling order (ECF No. 88) is granted for good

 3              cause shown.

 4          2. All pending deadlines in this case are vacated and will be reset as necessary following

 5              resolution of defendants’ motion for summary judgment.

 6          3. Discovery is stayed pending further order of the court.

 7   Dated: June 10, 2020
                                                    _____________________________________
 8
                                                    CAROLYN K. DELANEY
 9                                                  UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16   12/bell0063.EOTdisco.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
